EXHIBIT 10.55 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A R EQUEST FOR CONFIDENTIAL TREATMENT Micron NTC CONFIDENTIAL TECHNOLOGY TRANSFER AND LICENSE AGREEMENT FOR 68-50nm PROCESS NODES This TECHNOLOGY TRANSFER AND LICENSE AGREEMENT FOR 68-50nm PROCESS NODES (this “Agreement”), is made and entered into as of this 21st day of April, 2008 (“Effective Date”), by and between Micron Technology, Inc., a Delaware corporation (“Micron”), and Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]), a company incorporated under the laws of the Republic of China (“NTC”).(Micron and NTC are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.Micron has developed technology for 68nm and 50nm Process Nodes for the manufacture of Stack DRAM Products. B.NTC desires to have such technology transferred to NTC for its use in the manufacture of Stack DRAM Products, and Micron intends to so transfer such technology to NTC and license NTC thereunder. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and agreements herein set forth, the Parties, intending to be legally bound, hereby agree as follows. ARTICLE 1 DEFINITIONS; CERTAIN
